State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 35
 The People &c.,
         Respondent,
      v.
 William A. Wilkins, &c.,
         Appellant.




 David R. Juergens, for appellant.
 Scott Myles, for respondent.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia and Wilson concur.

 Decided May 6, 2021